UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A x FORM 10-K/A x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended September 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE EXCHANGE ACT For the transition period from to Commission File No.333-147716 Blue Sphere Corp. (FORMERLY JIN JIE CORP.) (Exact name of registrant as specified in its charter) Nevada 98-0550257 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 35 Asuta Street, Even Yehuda, Israel 40500 (Address of principal executive offices)(zip code) 972-9-8917438 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Securities registered pursuant to Section 12(g) of the Exchange Act of 1934:Common Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act of 1933. YesoNox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act of 1934. YesxNoo The registrant is a voluntary filer and, as such, is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act of 1934.Consequently, the level of the registrant’s disclosure may vary from what is required of a mandatory reporting company. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant filed such reports) and (2) has been subject to such filing requirements for the past 90 days. YesoNox Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox As of September 30, 2010, the aggregate market value of the registrant’s common stock held by non-affiliates of the registrant was approximately $12,575,988. State the number of shares outstanding of each of the issuer’s classes of common equity as of the latest practicable date:As of September 30, 2010, there were 68,500,000 shares of common stock, par value $0.001 per share, issued and outstanding. Item 15.Exhibits, Financial Statement Schedules No. Description Rule 13a–14(a)/15d–14(a) Certifications (ii) Rule 13a–14/15d–14 Certification Chief Executive Officer Rule 13a–14(a)/15d–14(a) Certifications (ii) Rule 13a–14/15d–14 Certification Chief Financial Officer Section 1350 Certification Chief Executive Officer Section 1350 Certification Chief Financial Officer SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BLUE SPHERE CORP. By: /s/ Eli Weinberg Chairman of the Board of Directors (Director) Date:April 21, 2011 By: /s/ Shlomi Palas President, Chief Executive Officer, Secretary and Director (Principal Executive Officer) Date:April 21, 2011 By: /s/ Alex Werber Chief Financial Officer and Treasurer (Principal Accounting Officer and Principal Financial Officer) Date:April 21, 2011
